     Case 1:19-cv-00055-NONE-EPG Document 108 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER BURCHETT,                                   No. 1:19-cv-00055-NONE-EPG (PC)
12                        Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    JANE DOE, et al.,
                                                        (Doc. Nos. 104, 105)
15                        Defendants.
16

17            Peter Burchett (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

18    this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19    States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On November 12, 2020, plaintiff filed what appears to be, at least in part, a request for

21    injunctive relief. (Doc. No. 104.) On December 3, 2020, the assigned magistrate judge issued

22    findings and recommendations, recommending “that Plaintiff’s motion for injunctive relief be

23    DENIED,” reasoning, among other things, that “[p]laintiff is seeking injunctive relief based on a

24    claim not pled in the complaint,” (Doc. No. 105 at 56.)

25            Plaintiff was provided an opportunity to file objections to the findings and

26    recommendations. The deadline to file objections has passed and plaintiff has not filed objections

27    or otherwise responded to the findings and recommendations.

28    /////
                                                        1
     Case 1:19-cv-00055-NONE-EPG Document 108 Filed 01/12/21 Page 2 of 2


 1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2    de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3    magistrate judge’s findings and recommendations are supported by the record and by proper

 4    analysis.

 5           Accordingly,

 6           1.      The findings and recommendations issued on December 3, 2020, (Doc. No. 105),

 7                   are adopted in full; and

 8           2.      Plaintiff’s motion for injunctive relief, (Doc. No. 104), is denied.

 9    IT IS SO ORDERED.
10
         Dated:     January 11, 2021
11                                                         UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
